                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.        CV 18-9683 GHK (JEM)                                      Date     March 14, 2019
 Title           MARILYN NGUYEN v COMMISSIONER OF SOCIAL SECURITY




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                    Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                        None                                                 None
 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CHASE RE: PLAINTIFF’S
                         FAILURE TO FILE PROOF OF SERVICE

       On January 3, 2019, the Court issued an order to show cause why this action should
not be dismissed for lack of prosecution based on Plaintiff’s failure to file proper proof of
service of the summons and complaint. On January 7, 2019, Plaintiff filed a response to the
order to show cause requesting additional time to file the proof of service. On January 9,
2019, the Court issued an order extending Plaintiff’s deadline to file the proof of service to
February 1, 2019. On February 8, 2019, the Court issued an Amended Case Management
Order, in which Plaintiff was again advised of the procedure for serving the summons and
complaint.

       To date, Plaintiff has failed to file proof of service of the summons and complaint
establishing that defendant has been properly served.

      Accordingly, Plaintiff is again ORDERED TO SHOW CAUSE in writing on or before
March 28, 2019, why this action should not be dismissed for lack of prosecution and failure to
comply with a court order.

        This order to show cause will be submitted upon the filing of Plaintiff’s response.
Plaintiff is advised that failure to file proof of service of the summons and complaint in the
manner directed by the Court or other response to this order to show cause may result in a
recommendation that the case be dismissed for failure to prosecute and failure to comply with
a court order.




                                                                                           :
                                                    Initials of Preparer                 slo


CV-90 (10/08)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
